[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-2269


                        ANINA RASTEN,

                    Plaintiff, Appellant,

                              v.

          BOURNEWOOD HOSPITAL; BETH ISRAEL HOSPITAL,

                    Defendants, Appellees.

                     ____________________


No. 01-1028

                        ANINA RASTEN,

                    Plaintiff, Appellant,

                              v.

              SUMNER GOLDBERG AND MASSACHUSETTS
                   BOARD OF BAR OVERSEERS,

                     Defendant, Appellee.




        APPEALS FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Mark L. Wolf, U.S. District Judge]
       [Hon. Reginald C. Lindsay, U.S. District Judge]
                       Before

                 Boudin, Chief Judge,
          Selya and Lynch, Circuit Judges.



Anina Rasten on briefs pro se.




                   June 27, 2001
         Per Curiam.     We consolidate these appeals and,

after due consideration, affirm for the reasons given by the

district court.   Neither complaint succeeded in stating a

federal claim.

         Affirmed.     Loc. R. 27(c).




                               -3-